     Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 1 of 10




VINCENT J. VELARDO (13610)
GREG SODERBERG (14016)
LITCHFIELD CAVO LLP
420 E. South Temple, Suite 510
Salt Lake City, Utah 84111
Phone: 801-410-4982
velardo@litchfieldcavo.com
soderberg@litchfieldcavo.com

Attorneys for Defendant The Tor Project, Inc.


               IN THE UNITED STATES DISTRICT COURT
                DISTRICT OF UTAH, CENTRAL DIVISION

JAMES SEAVER and DEBORAH
SEAVER, as parents and heirs of G.S.,   THE TOR PROJECT, INC.’S
deceased,                               REPLY MEMORANDUM IN
          Plaintiffs,                   SUPPORT OF MOTION TO
v.                                        DISMISS FOR LACK OF
The ESTATE of ALEXANDRE               PERSONAL JURISDICTION AND
CAZES, deceased, a citizen of           FOR FAILURE TO STATE A
Canada, formerly doing business as                 CLAIM
ALPHABAY; THE TOR PROJECT,
INC. aka THE ONION ROUTER, a             [HEARING REQUESTED]
Massachusetts non-profit corporation;
CHINA POSTAL EXPRESS &
LOGISTICS COMPANY aka CHINA Civil Case No: 2:18-cv-00712-DB-DBP
POST aka CHINA COURIER
SERVICES CORPORATION, a                     Honorable Dee Benson
Chinese corporate or governmental        Magistrate Judge Dustin Pead
entity; and EMS COOPERATIVE dba
EXPRESS MAIL SERVICE, a foreign
entity,
        Defendants.
      Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 2 of 10




                                     Argument

      The Court should dismiss Plaintiffs’ claims against The Tor Project, Inc.

(“Tor”) because this Court lacks personal jurisdiction over Tor, because Tor is

immune under the Communications Decency Act (“Section 230”), and because

Plaintiffs fail to state a claim against Tor. Tor is a general-purpose tool. It works

over a general-purpose set of relays, all of which are operated by others, creating

the Tor network. Like many tools, as well as many services such as highways and

the U.S. mail, the Tor software and broader Tor network can be used for good

purposes as well as illegal ones. Yet the fact that minors in Utah used the Tor

network to purchase illegal drugs from a foreign website (then delivered into Utah

by the U.S. mail over Utah’s highways) does not create liability for the creators of

the Tor software.

   1. The Existence of Relays in Utah Does Not Confer General or Specific
      Jurisdiction.

      Plaintiffs’ assertion that Tor is subject to personal jurisdiction in Utah

because other people run Tor network relays that are located in Utah is insufficient

to confer general or specific personal jurisdiction over Tor in Utah. First, the

existence of such network relays, even if true, does not render Tor “at home” in

Utah such that Tor is subject to general jurisdiction in Utah. Daimler AG v.

Bauman, 571 U.S. 117, 139 (2014). The relays are not owned by Tor; they are not
                                           2
      Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 3 of 10




housed in offices owned or leased by Tor. They are not operated by Tor

employees. Instead, any Tor relays that exist in Utah consist of computers or

servers owned by others and operated by others (and as Plaintiffs point out, their

owners’ legal responsibility, Opp. at 6). Tor has no control over them and they

could be turned off or on at any time.

      Nor can general jurisdiction over Tor in Utah be established based upon the

observation that many people in the U.S. choose to use Tor, Opp. at 10, or that the

general national numbers somehow “suggest” that Utahns use Tor a certain amount

each day, Opp. at 6. Both Utah, and the due process clause, require significantly

more to establish general jurisdiction.

      Additionally, Tor lacks sufficient purposeful contacts with Utah to confer

specific personal jurisdiction over Tor in Utah. Dudnikov v. Chalk & Vermilion

Fine Arts, Inc., 514 F.3d 1063, 1071 (10th Cir. 2008). Contrary to Plaintiffs’

assertions that Tor’s connections with Utah are not “random, fortuitous, or

attenuated,” Opp. at 10, any network traffic that may have passed through Utah

relays would be exactly that—random or fortuitous. Traffic bounces from relay to

relay in the Tor network, without predictability, before connecting the user with

the end-destination (here, a website—AlphaBay). Even assuming that the

Plaintiffs’ sons’ friends’ internet traffic was routed through a Utah relay—which is

                                          3
        Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 4 of 10




not alleged in the Complaint—that routing would be random rather than purposeful

or intentional, and therefore insufficient to confer personal jurisdiction over Tor in

Utah.

        Plaintiffs’ allegation that Tor purposefully directs its efforts into Utah also

fail. The most Plaintiff can muster here is a claim that because Tor is generally

available to anyone around the world, and because it encourages all-comers to run

relays, and because the Plaintiffs’ son’s friends in Utah actually used Tor to reach

AlphaBay, Tor somehow purposefully directed its activities at Utah. Again,

specific jurisdiction claims require significantly more.

   2. Tor is Entitled to the Section 230’s Broad Immunity.

        Plaintiff is also wrong in claiming that the Communications Decency Act,

47 U.S.C. § 230, does not apply to Tor. See Opp. at 12, 14. It does.

        First, Tor is a “provider … of an interactive computer service” because it

“provides or enables computer access by multiple users to a computer server.” See

47 U.S.C. § 230(f)(2). Tor enables users to access websites around the world. The

statute is interpreted broadly to include “Internet intermediaries,” like Tor. Hassell

v. Bird, 420 P.3d 776, 880 (Cal. 2018) (reviewing validity of court order directing

Yelp Inc. to remove certain consumer reviews), not just online bulletin boards or

first-party content hosts like Facebook, as Plaintiffs suggest, Opp. at 11. Section

                                            4
      Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 5 of 10




230 has been applied to website hosting services (GoDaddy), Ricci v. Teamsters

Union Local 456, 781 F.3d 25, 27 (2d Cir. 2015), and search engines and online

directory advertisement providers, Baldino's Lock & Key Serv., Inc. v. Google,

Inc., 88 F. Supp. 3d 543, 546 (E.D. Va.), aff’d, 624 F. App’x 81 (4th Cir. 2015).

Section 230 also does not exempt interactive computer service providers that

happen to provide access anonymously—the method of access is simply irrelevant

to the Section 230 text and caselaw.

      Second, by attempting to extend liability to Tor, Plaintiffs are undoubtedly

trying to hold Tor liable as a speaker or publisher of content provided by someone

else—here AlphaBay. See 47 U.S.C. § 230(c)(1). Plaintiffs allege that their sons’

friends were able to browse to the AlphaBay website and purchase U-47700.

Compl. ¶ 17 doc. 2. Tor’s only connection to Plaintiffs’ alleged injuries is that

Plaintiffs’ sons’ friends used Tor to access and view website content and purchase

a substance to be shipped to them. Plaintiffs’ own characterization of Tor’s role,

that it “facilitated” access to the AlphaBay website, Opp. at 14, fits easily within

Section 230’s framework, which immunizes publishers and distributors of Internet

content created by others. Courts of other jurisdictions have concluded that Section

230 applies to “distributors” as well as “publishers” of Internet content. Barrett v.

Rosenthal, 146 P.3d 510, 514–17 (Cal. 2006) (discussing Zeran). Section 230,

                                           5
      Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 6 of 10




“[b]y its plain language … creates a federal immunity to any cause of action that

would make service providers liable for information originating with a third-party

user of the service. Specifically, [Section] 230 precludes courts from entertaining

claims that would place a computer service provider in a publisher’s role . . . such

as deciding whether to publish, withdraw, postpone or alter content.” Hassell, 420

P.3d at 785 (quoting Zeran v. Am. Online, Inc., 129 F.3d 327, 330 (4th Cir. 1997)).

      Finally, Section 230 applies because, setting aside Plaintiffs’ conclusory

allegations, the content that Plaintiffs’ son’s friends accessed was wholly created

by those who run the AlphaBay website (or more likely, a seller on that website),

and Tor did not influence the content’s creation in any way. “[A] website does not

create or develop content when it merely provides a neutral means by which third

parties can post information of their own independent choosing online.” Klayman

v. Zuckerberg, 753 F.3d 1354, 1358 (D.C. Cir. 2014) (finding Section 230

immunity for Facebook regarding threats posted by the Third Palestinian Intifada).

      The Ninth Circuit's logic, in Fair Housing Council of San Fernando Valley

v. Roommates.Com, LLC, 521 F.3d 1157, 1169 (9th Cir. 2008), is helpful for

understanding the difference between Tor’s role and one that might engender

liability. There, the Ninth Circuit emphasized that “providing neutral tools to carry

out what may be unlawful or illicit searches does not amount to ‘development’ for

                                          6
      Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 7 of 10




purposes of the immunity exception.” 521 F.3d at 1169. “If an individual uses an

ordinary search engine to query for a ‘white roommate,’” the Ninth Circuit

reasoned, “the search engine has not contributed to any alleged unlawfulness in the

individual's conduct.” Id. The court also explained that the same reasoning

governed Carafano v. Metrosplash.com, Inc., 339 F.3d 1119 (9th Cir. 2003)—in

which a prankster created a fake, libelous dating profile for an actress—because

“the website provided neutral tools, which the anonymous dastard used to publish

the libel, but the website did absolutely nothing to encourage the posting of

defamatory content—indeed, the defamatory posting was contrary to the website's

express policies.” Id. at 1171.

   Under the logic of Roommates.com, the “development” of content is “not

merely ... augmenting the content generally, but ... materially contributing to its

alleged unlawfulness.” Roommates.Com, 521 F.3d at 1167–68; see also Jones v.

Dirty World Entm't Recordings LLC, 755 F.3d 398, 410 (6th Cir. 2014) (citing

Roommates.Com as the “leading” circuit decision providing a “workable”

definition of information “development.”). The same is true here. Tor remains

immune because its neutral routing services, available to all, does not amount to

content “development” for purposes of losing Section 230 immunity.




                                           7
      Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 8 of 10




   3. Plaintiffs’ Claims are not Traceable to Tor.

      The pleading stage is a proper time for the Court to examine Plaintiffs’

claims against Tor and determine whether they state cognizable claims on their

face. Here, as Plaintiffs point out in their Opposition, Plaintiffs claim that their

sons’ friends used Tor to browse to the AlphaBay website and purchase U-47700,

which was then shipped to their sons’ friends from China. Opp. at 2 n.1. Tor did

not manufacture the U-47700, it did not list it for sale on the AlphaBay website, it

did not write the listing language on the website, it did not create the website, and

it did not deliver the U-47700 to Plaintiffs’ sons’ friends. Plaintiffs’ allegations,

that their sons’ friends’ Internet traffic was routed through the Tor network, are

insufficient to state claims against Tor, and Tor should be dismissed.

                                      Conclusion

      Plaintiffs’ claims against Tor should be dismissed with prejudice and

without leave to amend because the Court lacks jurisdiction, because Tor is

immune under Section 230, and because Plaintiffs have failed to state cognizable

claims against Tor.




                                            8
Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 9 of 10




Dated this 4th day of January, 2019.

                              LITCHFIELD CAVO LLP

                              /s/ Greg Soderberg
                              VINCENT J. VELARDO
                              GREG SODERBERG
                              Attorneys for Defendant The Tor Project,
                              Inc.




                                9
     Case 2:18-cv-00712-DB-DBP Document 19 Filed 01/04/19 Page 10 of 10




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing THE TOR

PROJECT, INC.’S REPLY MEMORANDUM IN SUPPORT OF MOTION

TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND FOR

FAILURE TO STATE A CLAIM, in Case No. 2:18-cv-00712-DB-DBP in the

United States District Court, District of Utah, Central Division, was filed via

CM/ECF, on the 4th day of January, 2019, giving electronic notice of such filing to

the following:

                              Counsel for Plaintiff
                                Jeffrey D. Gooch
                                J. Angus Edwards
                 JONES WALDO HOLBROOK & MCDONOUGH, P.C.
                        170 South Main Street, Suite 1500
                           Salt Lake City, Utah 84101
                            jgooch@joneswaldo.com
                           aedwards@joneswaldo.com

                                              /s/ Adrianna E. Hebard
                                              ADRIANNA E. HEBARD




                                         10
